DETAILED ACTION
The Amendment filed November 4, 2021 has been entered.
Claims 1-12 are cancelled.
Claims 13 and 16 are currently amended.
Claim 17 is new.
Claims 13-17 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 has an incorrect status identifier.  Claim 16 corresponds to Group III as set forth at page 2 of the restriction requirement mailed April 15, 2021. In the response filed June 15, 2021, Applicant elected Group II, claims 13-15, with traverse. Applicant’s request to rejoin Groups I and III was denied as set forth at pages 2-3 of the nonfinal office action mailed August 6, 2021. Accordingly, the proper status identifier for claim 16 is “Withdrawn, Currently Amended”. 

Withdrawn Rejections
is withdrawn in light of the amendment of claim 13.  


The rejection of claim 13, and claims 14-15 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, with respect to the recitation of “essentially the same”, is withdrawn in light of the amendment of claim 13.

The rejection of claim 13, and claims 14-15 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, with respect to incorporation by reference to the incorporation by reference to a table, is withdrawn in light of the amendment of claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 as currently amended is drawn to a method for manufacturing transgenic seeds that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of a DNA segment in a plant cell nucleus comprising a recombinant DNA construct that encodes a protein having at least 90% amino acid sequence identity to SEQ ID NO:387, wherein said method comprises:
(a) screening a population of plants for said enhanced trait and said recombinant DNA construct wherein individual plants in said population can exhibit said trait at a level less than, the same as or greater than the level that said trait is exhibited in control plants which do not contain said recombinant DNA construct, wherein said enhanced trait is selected from the group of enhanced traits consisting of enhanced shade tolerance and increased yield;
(b)    selecting from said population one or more plants that exhibit said trait at a level greater than the level that said trait is exhibited in control plants; and
(c)    collecting seeds from selected plant selected from step b.
Claim 14 is drawn to the method of claim 13, wherein said method further comprises:
(a)    verifying that said recombinant DNA construct is stably integrated in said selected plants; and

Claim 15 is drawn to the method of claim 14 wherein said seed is corn, soybean, cotton, alfalfa, canola, wheat or rice seed.
New claim 17 is drawn to the method of claim 14 wherein the plant is a corn, soybean, cotton, canola, alfalfa, wheat or rice plant.
The specification at page 23 in Table 2 describes SEQ ID NO: 387 as an amino acid sequence having a corresponding nucleotide sequence of SEQ ID NO:89, a gene ID of PHE0006790_16372, a BV ID of 9, a gene name of Arabidopsis chlorophyll A oxygenase, an e-value of 0, a % id of 95, a GenBank ID of 15219408, and an annotation of ref[NP_175088.1 chlorophyll a oxygenase [Arabidopsis thaliana]. At page 2 it is disclosed that Table 2 provides a list of protein coding DNA that are useful as DNA segments in recombinant constructs for the production of transgenic plants with enhanced agronomic traits. The specification at pages 66-67 in Table 8 lists 216 polypeptides that are homologs of SEQ ID NO: 387, among which three (SEQ ID NOs: 29691, 29088, 3921)  have at least 90% amino acid sequence identity to a protein having the amino acid sequence of SEQ ID NO: 387.
The specification does not describe the effect(s) of expressing a DNA segment that encodes SEQ ID NO: 387 on a trait or traits of a plant transformed therewith, and the prior art is silent in this regard. The specification also does not describe the effect(s) of expressing DNA segments that encode proteins having an amino acid sequence having at least 90% identity to an amino acid sequence having SEQ ID NO: 387 on a trait or traits of a plant transformed therewith, and the prior art is also silent in this regard. The specification additionally does not describe selecting from a population of plants any plant that expresses a DNA segment encoding a protein 
With respect to the effect of expressing a DNA segment that encodes SEQ ID NO: 387 or proteins having at least 90% amino acid sequence identity to a protein having SEQ ID NO: 387 on a trait or traits of a plant transformed therewith, the effect is unpredictable, since the specific function(s) and/or the specific the effect(s) of expressing a DNA segment that encodes these proteins are not known or disclosed, and since the function of a sequence cannot reliably be predicted on the basis of its structure or its homology to other known sequences, as set forth below in the rejection under 35 U.S.C. 112, first paragraph, for lack of enablement.
With respect to the effect of expressing sequence variants in transgenic plants, the effect is unpredictable, since changing an amino acid sequence may alter or eliminate the function of the polypeptide, and thus also its effect, as set forth below in the rejection under 35 U.S.C. 112, first paragraph, for lack of enablement.
Given the unpredictability of the effect of expressing a DNA segment that encodes SEQ ID NO: 387 or proteins having at least 90% amino acid sequence identity to a protein having SEQ ID NO: 387 on a trait or traits of a plant transformed therewith, given the unpredictability of expressing sequence variants in transgenic plants, given the breadth of the claims which encompass methods comprising selecting from a population of plants one or more plants that express a DNA segment encoding a protein comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO: 387 and that exhibit an enhanced trait selected from the group of enhanced traits consisting of enhanced shade tolerance and increased yield at a level greater than the level that the trait is exhibited in control plants, and given that there is no .
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
Applicant traverses the rejection and points out that the written description requirement may be satisfied by providing distinguishing identifying characteristics, e.g., by a structure or other physical and/or chemical properties, of the genus sufficient to show that Applicant was in possession of the claimed invention. In this regard Applicant asserts that claims directed to a method that employs plants with a plant cell nucleus having a recombinant DNA encoding a protein having at least 90% amino acid sequence identity to SEQ ID NO:387 (structure), and having a specific phenotype (function), as recited in claim 13, have functional characteristics coupled with a known or disclosed correlation between function and structure, and that those functional characteristics coupled with a correlation between function and structure provide the distinguishing identifying characteristics.

Applicant's arguments are not persuasive.  
With respect to Applicant’ assertion that the claimed invention is described because the claims are directed to a method that employs plants with a plant cell nucleus having a .

Claims 13-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 as currently amended is drawn to a method for manufacturing transgenic seeds that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of a DNA segment in a plant cell nucleus comprising a recombinant DNA construct that encodes a protein having at least 90% amino acid sequence identity to SEQ ID NO:387, wherein said method comprises:

(b)    selecting from said population one or more plants that exhibit said trait at a level greater than the level that said trait is exhibited in control plants; and
(c)    collecting seeds from selected plant selected from step b.
Claim 14 is drawn to the method of claim 13, wherein said method further comprises:
(a)    verifying that said recombinant DNA construct is stably integrated in said selected plants; and
(b)    analyzing tissue of said selected plant to determine the expression of a protein having the function of a protein having SEQ ID NO:387.
Claim 15 is drawn to the method of claim 14 wherein said seed is corn, soybean, cotton, alfalfa, canola, wheat or rice seed.
New claim 17 is drawn to the method of claim 14 wherein the plant is a corn, soybean, cotton, canola, alfalfa, wheat or rice plant.
The specification at page 23 in Table 2 discloses that SEQ ID NO: 387 is an amino acid sequence having a corresponding nucleotide sequence of SEQ ID NO:89, a gene ID of PHE0006790_16372, a BV ID of 9, a gene name of Arabidopsis chlorophyll A oxygenase, an e-value of 0, a % id of 95, a GenBank ID of 15219408, and an annotation of ref[NP_175088.1 chlorophyll a oxygenase [Arabidopsis thaliana]. At page 2 it is disclosed that Table 2 provides a list of protein coding DNA that are useful as DNA segments in recombinant constructs for the 
The specification does not disclose the effect(s) of expressing a DNA segment that encodes SEQ ID NO: 387 on a trait or traits of a plant transformed therewith, and the prior art is silent in this regard. The specification also does not disclose the effect(s) of expressing DNA segments that encode proteins having an amino acid sequence having at least 90% identity to an amino acid sequence having SEQ ID NO: 387 on a trait or traits of a plant transformed therewith, and the prior art is also silent in this regard. The specification additionally does not disclose selecting from a population of plants any plant that expresses a DNA segment encoding a protein comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO: 387 and that exhibits any particular trait at a level greater than the level that the trait is exhibited in control plants.
The claimed invention is not enabled because the effect(s) of expressing a DNA segment that encodes SEQ ID NO: 387 or proteins having at least 90% amino acid sequence identity to a protein having SEQ ID NO: 387 on a trait or traits of a plant transformed therewith is unpredictable, since the specific function(s) of SEQ ID NO: 387 and proteins having at least 90% amino acid sequence identity to a protein having SEQ ID NO: 387 are not known and/or disclosed, since the specific the effect(s) of expressing a DNA segment that encodes SEQ ID NO: 387 or proteins having at least 90% amino acid sequence identity to a protein having SEQ ID NO: 387 on a trait or traits of a plant transformed therewith are not known and/or disclosed, 
See, for example, Whisstock J.C. et al. (Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003 Aug;36(3):307-40. Review), who teach 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock J.C. et al. also teach at page 309 that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions. Whisstock J.C. et al. further teach at page 309 that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer.
Whisstock J.C. et al. additionally teach at page 310 that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function 
Whisstock J.C. et al. further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).

In the instant case Applicant has not provided sufficient guidance with respect to how to express a DNA segment that encodes SEQ ID NO: 387 or proteins having at least 90% amino acid sequence identity to a protein having SEQ ID NO: 387 in a manner that produces a specific effect on a specific trait or traits of a plant transformed therewith, such that a plant that expresses a DNA segment encoding a protein comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO: 387 and that exhibits an enhanced trait selected from the group of enhanced shade tolerance and increased yield can be selected from  a population of plants. Absent such guidance it would require undue experimentation for one skilled in the art to select a plant that expresses a DNA segment encoding a protein comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO: 387 and that exhibits an enhanced trait selected from the group of enhanced shade tolerance and increased yield, as one skilled in the art would have to express each DNA segment using a variety of different recombinant genetic constructs in a variety of different plants and then screen 
The claimed invention is also not enabled because the effect of expressing sequence variants in transgenic plants is unpredictable, since changing an amino acid sequence may alter or eliminate the function of the polypeptide, and thus also its effect.
See, for example, Hill M.A. et al. (Functional analysis of conserved histidines in ADP-glucose pyrophosphorylase from Escherichia coli. Biochem Biophys Res Commun. 1998 Mar 17;244(2):573-7), who teach that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the “nonconservative” amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the “conservative” amino acid arginine drastically reduces enzyme activity (see Table 1).
See also, for example, Rhoads D.M. et al. (Regulation of the cyanide-resistant alternative oxidase of plant mitochondria. Identification of the cysteine residue involved in alpha-keto acid stimulation and intersubunit disulfide bond formation. J Biol Chem. 1998 Nov 13;273(46):30750-6), who teach that mutation of Cys-128 to Ala in an Arabidopsis alternative oxidase caused a pronounced overall increase in enzyme activity relative to the wild-type in the presence or absence of pyruvate (page 30753 Figure 3), whereas mutation of Cys-78 to Ala in the same Arabidopsis alternative oxidase resulted in a minimally active enzyme that showed no response to added pyruvate (page 30753 Figure 3).
In the instant case Applicant has not provided guidance with respect to which amino acid sequence variants to use to achieve a specific effect. Absent such guidance it would require undue experimentation for one skilled in the art to select a plant that expresses a DNA segment .

Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.  
Applicant traverses the rejection and points out that the specification discloses that SEQ ID NO:387 is an Arabidopsis chlorophyll A oxygenase (4tAO). Applicant also points out that Espineda et al. (Proc. Natl. Acad. Sci. USA, 96:10507 (1999) discloses that AtCAO mRNA levels decrease in plants that are grown under dim-light conditions. Moreover, Applicant points out that the specification discloses homologs of SEQ ID NO: 387. Applicant maintains, thus, that one of skill in the art would understand that exogenous expression of AtCAO in a plant could alter the phenotype of that plant.
Applicant also maintains that the Examiner’s reliance on Whisstock et al. (Q Rev Biophys., 36:307 (2003)), Hill et al. (BBRC, 244:573 (1998)) and Rhoads et al. (I. Biol. Chem., 273:30750 (1998}) to support the unpredictability of variants of SEQ ID NO:387 is misplaced, because none of Whisstock et al., Hill et al. or Rhoades et al. pertains to chlorophyll A oxygenase, such that they are not on point with respect to the pending claims.

Applicant's arguments are not persuasive.  
With respect to Applicant’s assertion that the claimed invention is enabled in light of the disclosure that SEQ ID NO:387 is an Arabidopsis chlorophyll A oxygenase (AtCAO), and in light of the teaching of the prior art that AtCAO mRNA levels decrease in plants that are grown under dim-light conditions, this is not persuasive because the identity of SEQ ID NO:387 as an Arabidopsis chlorophyll A oxygenase (AtCAO) does not provide sufficient guidance with respect to how to express a DNA segment that encodes SEQ ID NO: 387 in a manner that produces a specific effect on a specific trait or traits of a plant transformed therewith, such that a plant that expresses a DNA segment encoding a protein having the amino acid sequence of SEQ ID NO: 387 exhibits an enhanced trait selected from the group of enhanced shade tolerance and increased yield so that it can be selected from  a population of plants. This is also not persuasive because the expression of AtCAO mRNA under dim-light conditions is a function of the AtCAO gene, rather than the encoded AtCAO protein.
With respect to Applicant’s observation that the specification discloses homologs of SEQ ID NO: 387, this is not persuasive because the specification does not provide sufficient guidance with the functions of these homologs and how exogenous expression of these homologs in a plant would specifically alter the phenotype of that plant, so that one of skill in the art would understand how to use the plant.
With respect to Applicant’s assertion that one of skill in the art would understand that exogenous expression of AtCAO in a plant could alter the phenotype of that plant this is not persuasive because the specification does not provide sufficient guidance with respect to how exogenous expression of AtCAO in a plant would specifically alter the phenotype of that plant, so that one of skill in the art would understand how to use the plant.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-15 and 17 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (Overexpression of chlorophyllide a oxygenase (CAO) enlarges the antenna size of photosystem II in Arabidopsis thaliana. Plant J. 2001 May;26(4):365-73) in view of Wenzel (Molecular plant breeding: achievements in green biotechnology and future perspectives. Appl. Microbiol. Biotechnol. 2006 May;70(6):642-50). 
Claim 13 as currently amended is drawn to a method for manufacturing transgenic seeds that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of a DNA segment in a plant cell nucleus comprising a recombinant DNA construct that encodes a protein having at least 90% amino acid sequence identity to SEQ ID NO:387, wherein said method comprises:
(a) screening a population of plants for said enhanced trait and said recombinant DNA construct wherein individual plants in said population can exhibit said trait at a level less than, the same as or greater than the level that said trait is exhibited in control plants which do not 
(b)    selecting from said population one or more plants that exhibit said trait at a level greater than the level that said trait is exhibited in control plants; and
(c)    collecting seeds from selected plant selected from step b.
Claim 14 is drawn to the method of claim 13, wherein said method further comprises:
(a)    verifying that said recombinant DNA construct is stably integrated in said selected plants; and
(b)    analyzing tissue of said selected plant to determine the expression of a protein having the function of a protein having SEQ ID NO:387.
Claim 15 is drawn to the method of claim 14 wherein said seed is corn, soybean, cotton, alfalfa, canola, wheat or rice seed.
New claim 17 is drawn to the method of claim 14 wherein the plant is a corn, soybean, cotton, canola, alfalfa, wheat or rice plant.
Tanaka et al. teach a method comprising screening a population of plants transformed with a recombinant DNA construct comprising a promoter that is functional in a plant cell and that is operably linked to a DNA segment that encodes a protein having an amino acid sequence that is 99% identical to SEQ ID NQ:387 for an enhanced trait that is enlarged photosystem II antenna size as compared to control plants that are not transformed with said recombinant DNA construct (page 367 column 1; page 371 column 1 second full paragraph through page 372 column 1 – see also sequence alignment below). The method of Tanaka et al. includes the collection of seeds from the transgenic plants, and analyzing tissue of the transgenic plants to determine the expression of mRNA encoding the protein (page 371 column 1 second full 
Tanaka et al. do not teach screening a population of transgenic plants that have an enhanced trait selected from group of enhanced shade tolerance and increased yield, analyzing tissue to determine the expression of a protein, or seed from corn, soybean, cotton, alfalfa, canola, wheat or rice.
Wenzel teaches that soybean, maize (aka corn), cotton and rapeseed (aka canola) are dominant transgenic crop plant species (abstract). Wenzel also teaches that alfalfa, wheat and rice are among additional crop plants species that are amenable to transformation (page 644 Table 2). Wenzel additionally teaches huge numbers of transgenic crops with altered characteristics that include yield are now ready to, or will in the near future, be tested under field conditions (page 644 column 2 first full paragraph and page 645 Fig. 2).
Given the teachings of Tanaka et al. that Arabidopsis plants having an enhanced trait that is enlarged photosystem II antenna size can be made by transforming the plants with a recombinant DNA construct comprising a promoter that is functional in a plant cell and that is operably linked to a DNA segment that encodes a protein having an amino acid sequence that is 99% identical to SEQ ID NQ:387, given the further teachings of Tanaka et al. that genetic prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transform crop plants such as corn, soybean, cotton, alfalfa, canola, wheat or rice with a recombinant DNA construct comprising a promoter that is functional in a plant cell and that is operably linked to a DNA segment that encodes a chlorophyllide a oxygenase protein having an amino acid sequence that is 99% identical to SEQ ID NQ:387 and screen and select the resultant transformants for an improved trait such as enhanced shade tolerance and/or increased yield. 
One skilled in the art would have been motivated to do so in light of the teachings of Tanaka et al. that genetic modification of antenna size by manipulating the expression of chlorophyllide a oxygenase may be a useful tool for the improvement of crop plant productivity, in that plants with bigger antenna may better adapt to an environment with very low light fluence, and in that plants with smaller antenna size may be more tolerant of a high irradiance environment.
One skilled in the art would have had a reasonable expectation of success, given the success of Tanaka et al. in transforming Arabidopsis plants with a recombinant DNA construct comprising a promoter that is functional in a plant cell and that is operably linked to a DNA segment that encodes a protein having an amino acid sequence that is 99% identical to SEQ ID 
Further, analyzing tissue for the expression of a protein encoded by the DNA segment, in addition to or as an alternative to analyzing tissue for the expression of an RNA encoded by the DNA segment, would have been a routine modification of experimental design parameters for confirming the expression of the protein product of the transgene, since analyzing tissue for protein expression was widely practiced in the art prior to Applicant’s filing, as evidenced by Tanaka et al., who analyzed tissue for the expression of cellular proteins whose levels were affected by the expression of their transgene (see, e.g., page 370 Figure 4 and page 372 column 1).
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.  
Applicant traverses the rejection and notes that Tanaka et al. pertain to recombinant expression of a Chlamydomonas chlorophyllide a oxygenase in Arabidopsis, which enlarged the antenna size of photosystem II in the transgenic Arabidopsis. Applicant also points to Figure 1 in Espineda et al., which provides an alignment of a portion of Chlamydomonas reinhardtii CAO and Arabidopsis CAO, which illustrates that Chlamydomonas reinhardtii CAO and Arabidopsis CAO are structurally distinct. Applicant further notes that Espineda et al. state that a large region of Chlamydomonas reinhardtii CAO has about 60% amino acid sequence identity to Arabidopsis CAO, referencing Figure 1. Applicant additionally points out that Wenzel et al. is a review 

Applicant's arguments are not persuasive.  
Applicant's arguments are not persuasive because the Examiner disagrees with Applicant’s interpretation of Tanka et al. While Applicant asserts that Tanaka et al. pertain to recombinant expression of a Chlamydomonas chlorophyllide a oxygenase in Arabidopsis, the Examiner maintains that Taneka et al. explicitly teach at page 371, column 1, last paragraph, that “for overexpression of CAO in plants, a full-length cDNA for A. thaliana CAO (Tomitani et al., 1999) was recloned into the NotI-HindIII sites in a binary vector, pMAT137 + AG”. Accordingly, the Examiner maintains that Tanaka et al. pertain to recombinant expression of an Arabidopsis thaliana chlorophyllide a oxygenase in Arabidopsis. The Examiner further maintains that this Arabidopsis thaliana chlorophyllide a oxygenase recombinantly expressed in Arabidopsis has an amino acid sequence that is 99% identical to SEQ ID NQ:387 – see sequence alignment below. Accordingly, the rejection is maintained.

Sequence alignment between SEQ ID NO: 387 and the coding sequence of the CAO cDNA of Tomitani et al. that was used by Tanaka et al.:
RESULT 4
AB021316

DEFINITION  Arabidopsis thaliana mRNA for chlorophyll b synthase, complete cds.
ACCESSION   AB021316
VERSION     AB021316.1
KEYWORDS    chlorophyll b synthase.
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1
  AUTHORS   Tomitani,A., Okada,K., Miyashita,H., Matthijs,H.C., Ohno,T. and
            Tanaka,A.
  TITLE     Chlorophyll b and phycobilins in the common ancestor of
            cyanobacteria and chloroplasts
  JOURNAL   Nature 400 (6740), 159-162 (1999)
   PUBMED   10408441
REFERENCE   2  (bases 1 to 1928)
  AUTHORS   Tanaka,A. and Koshino,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (17-DEC-1998) Ayumi Tanaka, Hokkaido University, The
            Institute of Low Temperature Science; Kita-ku, Sapporo 060-0819,
            Japan (E-mail:ayumi@pop.lowtem.hokudai.ac.jp, Tel:81-11-706-5493)
FEATURES             Location/Qualifiers
     source          1..1928
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
     gene            1..1928
                     /gene="CAO"
     CDS             35..1645
                     /gene="CAO"
                     /note="synonym; chlorophyll a oxygenase"
                     /codon_start=1
                     /product="chlorophyll b synthase"
                     /protein_id="BAA82484.1"
                     /translation="MNAAVFSPSALSLPISFSKTRSSFLSRKKGVKGEFRVFAVFGDE
                     SGLVEKKSQWRPLFDVEDPRSKAPPYKGKFLDVNQAIEVARFDIQYLDWRARQDLLTI
                     MILHDKVVDVLNPLAREYKSIGTVKKELAGLQEELSKAHQQVHISEARVSTALDKLAH
                     MEELVNDRLLPGRVVTELDKPSSSTTASAVELDREKTNTGAKSLNVSGPVPPYSPHLK
                     NFWYPVAFTADLKHDTMVPIECFEQPWVIFRGEDGKPGCVRNTCAHRACPLDLGTVNE
                     GRIQCPYHGWEYSTDGECKKMPSTKLLKVKIKSLPCLEQEGMIWIWPGDEPPAPILPS
                     LQPPSGFLIHAELVMDLPVEHGLLLDNLLDLAHAPFTHTSTFAKGWSVPSLVKFLTPT
                     SGLQGYWDPYPIDMEFKPPCIVLSTIGISKPGKLEGKSTQQCATHFHQLHVCLPSSKN

                     VAYDKLGVRYRLWRNAVDRGDDKLPFSG"

Alignment Scores:
Length:                 1928   
Score:                  2846.00        Matches:       534    
Percent Similarity:     99.6%          Conservative:  0      
Best Local Similarity:  99.6%          Mismatches:    2      
Query Match:            99.5%          Indels:        0      
DB:                     246            Gaps:          0      

US-16-602-981-387 (1-536) x AB021316 (1-1928)

Qy          1 MetAsnAlaAlaValPheSerProSerAlaLeuSerLeuProIleSerPheSerLysThr 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         35 ATGAACGCCGCCGTGTTTAGTCCTTCTGCTTTATCTCTCCCTATCTCCTTCTCTAAAACC 94

Qy         21 ArgSerSerPheLeuSerArgLysLysGlyValLysGlyGluPheArgValPheAlaVal 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         95 CGATCCTCTTTTCTCTCCAGAAAGAAGGGCGTGAAAGGAGAATTTAGGGTATTTGCTGTG 154

Qy         41 PheGlyAspGluSerGlyLeuValGluLysLysSerGlnTrpArgProLeuPheAspVal 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        155 TTTGGTGATGAGAGTGGATTAGTTGAGAAGAAGAGTCAATGGAGACCTTTGTTTGATGTG 214

Qy         61 GluAspProArgSerLysAlaProProTyrLysGlyLysPheLeuAspValAsnGlnAla 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        215 GAGGATCCTAGATCAAAAGCTCCTCCTTATAAAGGAAAGTTTTTAGATGTTAATCAAGCT 274

Qy         81 IleGluValAlaArgPheAspIleGlnTyrLeuAspTrpArgAlaArgGlnAspLeuLeu 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        275 ATTGAAGTTGCTAGGTTTGATATTCAATACTTGGATTGGCGTGCTCGTCAAGATCTTCTT 334

Qy        101 ThrIleMetIleLeuHisAspLysValValAspValLeuAsnProLeuAlaArgGluTyr 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        335 ACCATTATGATTCTTCATGACAAGGTTGTTGATGTACTTAATCCTCTAGCTCGTGAGTAC 394

Qy        121 LysSerIleGlyThrValLysLysGluLeuAlaGlyLeuGlnGluGluLeuSerLysAla 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        395 AAGTCCATCGGTACAGTGAAGAAAGAACTAGCTGGATTGCAGGAAGAATTATCGAAAGCA 454

Qy        141 HisGlnGlnValHisIleSerGluAlaArgValSerThrAlaLeuAspLysLeuAlaHis 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        455 CACCAACAGGTTCATATATCTGAAGCAAGGGTTTCGACTGCTTTAGACAAGTTAGCTCAC 514


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        515 ATGGAAGAATTGGTTAATGATAGGTTGTTACCTGGCAGAGTTGTAACGGAATTAGATAAA 574

Qy        181 ProSerSerSerThrThrAlaSerAlaValGluLeuAspArgGluLysThrAsnThrGly 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        575 CCCTCCTCTTCAACCACTGCTTCTGCTGTCGAGTTAGATAGGGAAAAGACAAACACGGGT 634

Qy        201 AlaLysSerLeuAsnValSerGlyProValProProTyrSerProHisLeuLysAsnPhe 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        635 GCGAAAAGCTTGAATGTTTCTGGTCCGGTTCCGCCTTATAGTCCACACTTGAAGAATTTT 694

Qy        221 TrpTyrProValAlaPheThrAlaAspLeuLysHisAspThrMetValProIleGluCys 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        695 TGGTATCCCGTTGCTTTCACTGCAGATCTCAAGCATGATACAATGGTACCAATTGAATGC 754

Qy        241 PheGluGlnProTrpValIlePheArgGlyGluAspGlyLysProGlyCysValArgAsn 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        755 TTTGAACAACCATGGGTTATCTTTAGGGGTGAAGACGGGAAACCAGGATGTGTACGGAAT 814

Qy        261 ThrCysAlaHisArgAlaCysProLeuAspLeuGlyThrValAsnGluGlyArgIleGln 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        815 ACATGTGCGCATAGAGCATGTCCTCTTGATCTTGGCACAGTGAACGAGGGACGTATTCAA 874

Qy        281 CysProTyrHisGlyTrpGluTyrSerThrAspGlyGluCysLysLysMetProSerThr 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        875 TGTCCGTACCATGGATGGGAATACTCAACCGATGGAGAATGTAAGAAGATGCCGTCTACA 934

Qy        301 LysLeuLeuLysValLysIleLysSerLeuProCysLeuGluGlnGluGlyMetIleTrp 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        935 AAGTTACTGAAGGTGAAGATCAAATCATTACCTTGTCTTGAACAAGAAGGTATGATCTGG 994

Qy        321 IleTrpProGlyAspGluProProAlaProIleLeuProSerLeuGlnProProSerGly 340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        995 ATTTGGCCCGGTGATGAGCCACCTGCACCTATACTTCCTTCTTTACAGCCTCCATCAGGG 1054

Qy        341 PheLeuIleHisAlaGluLeuValMetAspLeuProValGluHisGlyLeuLeuLeuAsp 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 AsnLeuLeuAspLeuAlaHisAlaProPheThrHisThrSerThrPheAlaLysGlyTrp 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1115 AATCTCTTGGATCTTGCTCATGCCCCATTCACTCATACATCCACTTTTGCAAAAGGCTGG 1174

Qy        381 SerValProSerLeuValLysPheLeuThrProThrSerGlyLeuGlnGlyTyrTrpAsp 400
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1175 AGTGTCCCAAGTTTGGTGAAGTTTTTAACACCTACCTCGGGTCTCCAAGGATACTGGGAT 1234

Qy        401 ProTyrProIleAspMetGluPheLysProProCysIleValLeuSerThrIleGlyIle 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1235 CCATATCCAATCGATATGGAATTTAAACCACCGTGTATTGTTTTATCGACAATCGGGATA 1294

Qy        421 SerLysProGlyLysLeuGluGlyLysSerThrGlnGlnCysAlaThrHisLeuHisGln 440
              |||||||||||||||||||||||||||||||||||||||||||||||||||   ||||||
Db       1295 TCAAAACCCGGGAAACTAGAAGGCAAAAGCACACAGCAGTGTGCAACACATTTTCATCAA 1354

Qy        441 LeuHisValCysLeuProSerSerLysAsnLysThrArgLeuLeuTyrArgMetSerLeu 460
              |||||||||||||||||||||||||||||||||||||||||||||   ||||||||||||
Db       1355 CTCCATGTCTGTTTACCTTCTTCTAAAAACAAGACAAGACTTCTATGCCGAATGTCACTA 1414

Qy        461 AspPheAlaProIleLeuLysAsnLeuProPheMetGluHisLeuTrpArgHisPheAla 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1415 GACTTTGCTCCTATATTAAAGAATCTTCCATTCATGGAACATCTGTGGAGACATTTCGCT 1474

Qy        481 GluGlnValLeuAsnGluAspLeuArgLeuValLeuGlyGlnGlnGluArgMetLeuAsn 500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1475 GAACAGGTCTTAAACGAAGATCTACGGCTAGTTTTAGGACAACAAGAACGGATGTTAAAC 1534

Qy        501 GlyAlaAsnIleTrpAsnLeuProValAlaTyrAspLysLeuGlyValArgTyrArgLeu 520
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1535 GGAGCAAACATATGGAATTTACCAGTTGCTTATGACAAGCTCGGAGTTCGGTATAGACTA 1594

Qy        521 TrpArgAsnAlaValAspArgGlyAspAspLysLeuProPheSerGly 536
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1595 TGGAGGAACGCAGTAGATCGTGGCGATGATAAACTACCTTTCTCCGGC 1642


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662